In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                            No. 18-103V
                                        (not to be published)


    M.A.,
                                                                Chief Special Master Corcoran
                         Petitioner,
    v.                                                          Filed: October 28, 2020


    SECRETARY OF HEALTH AND                                     Special Processing Unit                 (SPU);
    HUMAN SERVICES,                                             Attorney’s Fees and Costs


                         Respondent.


Jane Ann Morrow, Otorowski, Johnston, et. al, Bainbridge Island, WA, for Petitioner.

Linda Sara Renzi, U.S. Department of Justice, Washington, DC, for Respondent.

                       DECISION ON ATTORNEY’S FEES AND COSTS 1

       On January 22, 2018, M.A. filed a petition for compensation under the National
Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq. 2 (the “Vaccine
Act”). Petitioner alleges that he suffered shoulder injuries caused in fact by the influenza
vaccination he received on October 4, 2016. (Petition at 1, ¶ 2). On July 28, 2020, a
decision was issued awarding compensation to Petitioner based on the Respondent’s
proffer. (ECF No. 60).




1  Because this unpublished Decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the Decision will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If, upon review, I agree that the identified material fits within this definition, I will redact such material from
public access.

2
  National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. § 300aa
(2012).
       Petitioner has now filed a motion for attorney’s fees and costs, dated September
2, 2020, (ECF No. 71), requesting a total award of $76,490.65 (representing $58,637.00
in fees and $17,853.65 in costs). In accordance with General Order #9, counsel for
Petitioner represents that Petitioner incurred no out-of-pocket expenses. (ECF No. 70 at
1). Respondent reacted to the motion on September 8, 2020 indicating that he is satisfied
that the statutory requirements for an award of attorney’s fees and costs are met in this
case and defers to the Court’s discretion to determine the amount to be awarded. (ECF
No. 71). Petitioner did not file a reply thereafter.

       I have reviewed the billing records submitted with Petitioner’s requests and find a
reduction in the amount of fees to be awarded appropriate for the reasons listed below.

                                       ANALYSIS

        The Vaccine Act permits an award of reasonable attorney’s fees and costs. §
15(e). Counsel must submit fee requests that include contemporaneous and specific
billing records indicating the service performed, the number of hours expended on the
service, and the name of the person performing the service. See Savin v. Sec’y of Health
& Human Servs., 85 Fed. Cl. 313, 316-18 (2008). Counsel should not include in their fee
requests hours that are “excessive, redundant, or otherwise unnecessary.” Saxton v.
Sec’y of Health & Human Servs., 3 F.3d 1517, 1521 (Fed. Cir. 1993) (quoting Hensley v.
Eckerhart, 461 U.S. 424, 434 (1983)). It is “well within the special master’s discretion to
reduce the hours to a number that, in [her] experience and judgment, [is] reasonable for
the work done.” Id. at 1522. Furthermore, the special master may reduce a fee request
sua sponte, apart from objections raised by respondent and without providing a petitioner
notice and opportunity to respond. See Sabella v. Sec’y of Health & Human Servs., 86
Fed. Cl. 201, 209 (2009). A special master need not engage in a line-by-line analysis of
petitioner’s fee application when reducing fees. Broekelschen v. Sec’y of Health & Human
Servs., 102 Fed. Cl. 719, 729 (2011).

       The petitioner “bears the burden of establishing the hours expended, the rates
charged, and the expenses incurred.” Wasson v. Sec’y of Health & Human Servs., 24 Cl.
Ct. at 482, 484 (1991). The Petitioner “should present adequate proof [of the attorney’s
fees and costs sought] at the time of the submission.” Id. at 484 n.1. Petitioner’s counsel
“should make a good faith effort to exclude from a fee request hours that are excessive,
redundant, or otherwise unnecessary, just as a lawyer in private practice ethically is
obligated to exclude such hours from his fee submission.” Hensley, 461 U.S., at 434.



                                            2
                                     ATTORNEY FEES

              A. Hourly Rates

       Petitioner requests the following rates: for attorney Jane Ann Morrow: $410 for
time billed in 2017; $420 for time billed in 2018; $435 for time billed in 2019 and $450 for
time billed in 2020; attorney Ed Harper $300 for all time billed in 2017; and for paralegals
the rate of $145 for time billed in 2017; $150 for time billed in 2018; $155 for time billed
in 2019 and $160 for time billed in 2020. (ECF No. 70 at 7). The rates for Ms. Morrow and
the paralegals have been previously awarded and will be awarded in this matter as well.

                      i.     Ed Harper

         Attorney Ed Harper billed 12.65 hours in 2017 for a total of $3,795.00. (Id.) The
billing records submitted reflect that Mr. Harper’s time was spent “reviewing emails” and
performing “research”.

        Prior to Ms. Morrow’s involvement in the case, Mr. Harper’s time was spent
familiarizing himself with the Vaccine Program. However, “[i]t is inappropriate for counsel
to bill time for educating themselves about basic aspects of the Vaccine Program.”
Matthews v. Sec’y of Health & Human Servs., No. 14-1111V, 2016 WL 2853910, at *2
(Fed. Cl. Spec. Mstr. Apr. 18, 2016). “An inexperienced attorney may not ethically bill his
client to learn about an area of law in which he is unfamiliar. If an attorney may not bill his
client for this task, the attorney may also not bill the Program for this task.” Carter v. Sec’y
of Health & Human Servs., No. 04-1500V, 2007 WL 2241877, at *5 (Fed. Cl. Spec. Mstr.
July 13, 2007). Once Ms. Morrow began working on Petitioner’s case, Mr. Harper’s time
was spent reviewing emails.

       Based on the invoices submitted and the vagueness of the entries on the invoices,
it is unclear what Mr. Harper’s contributions to this case have been. I find the time
requested for Mr. Harper unnecessary and deny the request for fees submitted by Mr.
Harper in full. This reduces the request for attorney fees by $3,795.00.

              B. Travel Time

       On February 4, 2020, Ms. Morrow billed 8 hours for “site visit with Respondent”,
however did not differentiate time spent on travel to and from the site and time spent on
the visit itself. (ECF No. 70-1 at 5). In the Vaccine Program, special masters traditionally
have compensated for time spent traveling when no other work was being performed at
                                               3
one-half an attorney’s hourly rate. See Hocraffer v. Sec’y of Health & Human Servs., No.
99-533V, 2011 WL 3705153, at *24 (Fed. Cl. Spec. Mstr. July 25, 2011); Rodriguez v.
Sec'y of Health & Human Servs., No. 06-559V, 2009 WL 2568468, at *21 (Fed. Cl. Spec.
Mstr. Jul. 27, 2009); English v. Sec’y of Health & Human Servs., No. 01-61V, 2006 WL
3419805, at *12-13 (Fed. Cl. Spec. Mstr. Nov. 9, 2006). However, special masters should
not use this rule as standard practice but rather “[e]ach case should be assessed on its
own merits.” Gruber v. Sec'y of Health & Human Servs., 91 Fed. Cl. 773, 791 (2010).
“Even an automatic 50% award may be too high for an undocumented claim, given the
possibility that an attorney may use the travel time to work on another matter or not to
work at all while traveling.” Id. Ms. Morrow is requesting mileage reimbursement for 134.2
miles. (ECF No. 70-2 @2). Given the area Ms. Morrow was driving through, which would
have taken longer to travel, it is difficult to assess how much of the 8 hours billed was
spent traveling and how much was spent during the site visit. As I cannot decipher the
exact time spent, I find it is reasonable to find one-half of this time, four hours, was spent
driving to and from the site visit. Thus, I will reduce this entry by 25 percent, resulting in
a reduction of $900.00.

                  C. Administrative Time

         Upon review of the billing records submitted, it appears that a number of entries
are for tasks considered clerical or administrative. In the Vaccine Program, secretarial
work “should be considered as normal overhead office costs included within the attorney’s
fee rates.” Rochester v. U.S., 18 Cl. Ct. 379, 387 (1989); Dingle v. Sec’y of Health &
Human Servs., No. 08-579V, 2014 WL 630473, at *4 (Fed. Cl. Spec. Mstr. Jan. 24, 2014).
“[B]illing for clerical and other secretarial work is not permitted in the Vaccine Program.”
Mostovoy, 2016 WL 720969, at *5 (citing Rochester, 18 Cl. Ct. at 387). A total of 8.1 hours
was billed by paralegals on tasks considered administrative including, receiving
documents, forwarding correspondence, reviewing and organizing the client file, and
mailing documents. Examples of these entries include the following:

              •   September 11, 2017 (0.30 hrs) “HITECH letter sent to providers”
              •   March 16, 2018 (0.10 hrs) “Call Court re problems with exhibit numbering”
              •   April 20, 2018 (0.20 hrs) “Calendar deadlines noted in 04/10/18 Scheduling
                  Order”
              •   January 18, 2019 (0.30 hrs) “Call Court re error in status report”

(ECF No. 70-1 at 8 -9). 3

3   These are merely examples and not an exhaustive list.

                                                     4
      I hereby reduce the request for attorney fees for all time considered administrative,
reducing the request by $1,220.00. 4

                  D. Duplicate Billing Entries

         In reviewing the billing invoices submitted, there are multiple duplicate billing
entries, in which the entries reflect the exact same date, billing time, and description of
the billing task. The entries repeat throughout mid - 2018 and most of 2019. (ECF No. 70-
1 at 3-4). This appears to be an administrative error, however it resulted in 3.15 hours of
double billing in 2018 and 13.75 hours of double billing in 2019. The duplicate entries will
not be reimbursed, and this reduces the request for attorney fees by $7,304.25. 5

                                          ATTORNEY COSTS

       Petitioner requests $17,853.65 in overall costs. (ECF No. 70 at 2). This amount is
comprised of obtaining medical records, expert costs, and the Court’s filing fee. I have
reviewed all of the requested costs and corresponding information and find a reduction of
costs to be appropriate, as set forth below.

          A. Expert Costs

                  i.      Marko Bodor, M.D.

        Dr. Marko Bodor submitted a total of $2,003.00 in fees and costs. Dr. Bodor
billed his time at $500.00 per hour. I find this rate to be reasonable and his amount
requested to be reasonable and award it herein.

                  ii.     Eric Brand, M.D.

       Dr. Eric Brand submits a total of $8,396.18 in fees and costs. (ECF No.70-3 at 2).
Dr. Brand billed his time at $650 per hour for 2019 and $700 per hour for 2020. Although
Dr. Brand has extensive experience in his field, his requested rate is considered
excessive for work performed in the Vaccine Program. Fees for experts are subject to the
same reasonableness standard as fees for attorneys.” See Baker v. Sec’y of Health &

4 This amount consists of ($145 x 4.1 hrs = $594.50) + ($150 x 2.8 hrs = $420) + ($155 x 0.5 = $77.50) +
($160 x 0.8 hrs = $128) = $1,220.00.
5   This amount consists of ($420 x 3.15 hrs = $1,323.00) + ($435 x 13.75 = $5,981.25) = $7,304.25.
                                                     5
Human Servs., No. 99-653V, 2005 WL 589431, at *1 (Fed. Cl. Spec. Mstr. Feb 24, 2005).
For Dr. Brand’s work, I find the rate of $500 per hour for all time billed to be more aligned
with what other experts in the Program have been awarded. This results in a reduction of
Mr. Brand’s time in the amount of $2,014.50. 6

               iii.    OSC Vocational

       For the life care planning services of OSC Vocational, Petitioner requests a total
of $6,296.55 in fees and costs. This consists of 26.10 hrs at $239 per hour. I find the
hourly rate reasonable, however find a reduction is needed for time billed for travel. In the
Vaccine Program, special masters traditionally have compensated time spent traveling
when no other work was being performed at one-half an attorney’s hourly rate. See
Hocraffer v. Sec’y of Health & Human Servs., No. 99-533V, 2011 WL 3705153, at *24
(Fed. Cl. Spec. Mstr. July 25, 2011); Rodriguez v. Sec'y of Health & Human Servs., No.
06-559V, 2009 WL 2568468, at *21 (Fed. Cl. Spec. Mstr. Jul. 27, 2009); English v. Sec’y
of Health & Human Servs., No. 01-61V, 2006 WL 3419805, at *12-13 (Fed. Cl. Spec.
Mstr. Nov. 9, 2006). Life care planners and other experts are held to the same
reasonableness as attorneys in the program and as such I will reduce the hours billed for
travel by 50% reducing the request for costs by $382.40.

               iv.     Other Costs

       Petitioner has several items listed under “Other costs”, consisting of shipping
expenses, the purchase of cd’s and binders. (ECF No. 70-3 at 3-4). Upon review of the
documents provided, there was no documentation provided for shipping charges on the
following dates; December 6, 2017 ($0.98); May 24, 2018 ($17.78); May 2, 2019 ($13.50)
and April 29, 2020 ($2.50). Additionally, no documentation was provided for the charges
regarding “binding expense” for $12.00 on September 22, 2017 and “disk duplication” for
$150.00 on September 17, 2018. (Id. at 4). As no proof of payment was provided for these
costs, they will not be reimbursed. This results in a reduction of costs in the amount of
$195.78.

                                          CONCLUSION

       The Vaccine Act permits an award of reasonable attorney’s fees and costs. §
15(e). Accordingly, I hereby GRANT Petitioner’s Motion for attorney’s fees and costs. I
award a total of $60,678.72 (representing $45,417.75 in fees and $15,260.97 in costs) as

6This amount consists of ($650 - $500 = $150 x 10.7633 hrs = $1,614.50) + ($700 - $500 = $200 x 2 hrs
= $400.00).
                                                  6
a lump sum in the form of a check jointly payable to Petitioner and Petitioner’s counsel.
In the absence of a timely-filed motion for review (see Appendix B to the Rules of the
Court), the Clerk shall enter judgment in accordance with this decision. 7

IT IS SO ORDERED.

                                                      s/Brian H. Corcoran
                                                      Brian H. Corcoran
                                                      Chief Special Master




7 Pursuant to Vaccine Rule 11(a), the parties may expedite entry of judgment by filing a joint notice
renouncing their right to seek review.
                                                 7